People v Clark (2019 NY Slip Op 03544)





People v Clark


2019 NY Slip Op 03544


Decided on May 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2019

Renwick, J.P., Richter, Tom, Kapnick, Kern, JJ.


9232 5201/14

[*1]The People of the State of New York, Appellant,
vChristopher Clark, Defendant-Respondent.


Robert S. Dean, Center for Appellate Litigation, New York (Allison Haupt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Megan DeMarco of counsel), for respondent.

Judgment, Supreme Court, New York County (James M. Burke, J. at speedy trial motion; Abraham Clott, J. at plea and sentencing), rendered December 21, 2016, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
Defendant's speedy trial motion seeking dismissal of the indictment "made only a perfunctory reference to the constitutional right to a speedy trial, and relied exclusively on CPL 30.30" (People v Llorems, 133 AD3d 465, 465 [1st Dept 2015], lv denied 27 NY3d 1071 [2016]). Thus, defendant did not raise before the motion court any factors relevant to a constitutional speedy trial claim (see People v Wiggins, 31 NY3d 1, 11 [2018]). Accordingly, this claim is unpreserved, and we decline to review in the interest of justice.
As an alternative holding, we find that the motion was properly denied (see People v Taranovich, 37 NY2d 442, 444-445 [1975]). Defendant demonstrated no articulable prejudice, and the charge was serious (see People v Desselle, 167 AD3d 418 [1st Dept 2018], lv denied 32 NY3d 1203 [2019]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2019
CLERK